EXHIBIT 2
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
TSG Reporting - Worldwide· · 877-702-9580
                                            YVer1f
